Citation Nr: 1144806	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-35 423	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hip disorder, to include as secondary to service-connected residuals, herniated nucleus pulposus, L4-L5, left strain.

2.  Entitlement to service connection for a hypertension, to include as secondary to service-connected residuals, herniated nucleus pulposus, L4-L5, left strain.

3.  Entitlement to a disability rating greater than 40 percent for service-connected residuals, herniated nucleus pulposus, L4-L5, left strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, which denied the above claims.

In his October 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had requested that he be scheduled for a Board hearing to be held at the RO.  However, in February 2011, the Veteran notified the RO that he wished to withdraw his request for a hearing.



FINDING OF FACT

In February 2011, prior to the promulgation of a decision in this appeal, the Veteran notified the Board that he wanted to withdraw his appeal.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2011, the Veteran submitted correspondence requesting that this appeal be withdrawn.  His intentions were reiterated by his authorized representative in correspondence dated in November 2011.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


